UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-87696 EXOUSIA ADVANCED MATERIALS, INC. Formerly Cyber Law Reporter, Inc. (Name of small business issuer in its charter) Texas 76-0636625 (State or Other Jurisdiction of incorporation or Organization) (I.R.S. Employer Identification No.) 1200 Soldier’s Field Drive, Suite 200 Sugar Land, Texas 77479 (832) 236-0090 (Address of Principal Executive Offices) (Issuer's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:30,334,182 shares of common stock, par value $0.001 as ofNovember 01, 2007 Transitional Small Business Disclosure Format (check one): YES [ ] NO [X] EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE REPORT ON FORM 10-QSB For the Quarterly Period Ended September 30, 2007 CONTENTS PART I—FINANCIAL INFORMATION 3 Item 1. Unaudited Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Controls and Procedures 13 PART II—OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Changes in Securities 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits and Reports on Form 8K 14 PART I – FINANCIAL INFORMATION Item 1 – Financial Statements EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2006 (unaudited) September 30, 2007 December 31, 2006 ASSETS Cash and cash equivalents $4,289 $41,535 Investments – Available for sale (pledged) 200,000 - Due from acquisition targets: - related 26,438 14,020 - unrelated - 15,123 Prepaid expenses 50,917 - TOTAL CURRENT ASSETS 281,644 70,678 Debt issuance costs net of amortization of $77,661 and $15,912 at September 30, 2007 and December 31, 2006, respectively 8,020 66,269 Patent, net of amortization of $3,070 and $1,096 as of September 30, 2007 and December 31, 2006, respectively 46,930 48,904 Equipment, net of depreciation of $949 at September 30, 2007 7,028 Other intangibles 1,000,000 - TOTAL ASSETS $1,343,622 $185,851 The accompanying notes are an integral part of these financial statements. 3 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) BALANCE SHEETS (Continued) AS OF SEPTEMBER 30, 2, 2006 (unaudited) September 30, 2007 December 31, 2006 LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $1,568,026 $62,910 Unearned revenues - 4,093 Line of Credit 200,000 Notes and accrued interest payable to related parties 23,339 502,323 Debenture principal and interest payable 259,174 185,496 TOTAL CURRENT LIABILITIES 2,050,539 754,822 SHAREHOLDERS' DEFICIT Preferred stock, $0.001 par value, 10 million shares authorized, none issued or outstanding - - Common stock $0.001 par value, 50 million shares authorized; 30,334,182 and 28,433,245 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 30,334 28,433 Additional paid-in capital 1,204,559 - Deficit accumulated during the development stage (1,941,810) (597,404) Total shareholders' deficit (706,917) (568,971) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $1,343,622 $185,851 The accompanying notes are an integral part of these financial statements. 4 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 AND THE PERIOD FROM INCEPTION (MAY 2, 2005) TO SEPTEMBER 30, 2007 (unaudited) Three Months Ended September 30, Nine Months Ended September 30, May 2, 2005 to September 30, 2007 2007 2006 2007 2006 REVENUES: Sales $- $- $62,424 $- $62,424 Cost of sales - - 54,325 - 54,325 GROSS MARGIN - - 8,099 - 8,099 EXPENSES: Compensation - officers and directors 165,000 24,765 502,500 49,565 606,980 General and administrative expenses 58,764 14,099 469,353 56,451 588,338 Professional fees 25,446 6,250 100,899 9,030 142,879 Research and development expenses 1,602 8,791 8,015 49,079 78,540 Depreciation and amortization 49,948 5,142 129,422 5,142 130,517 TOTAL OPERATING EXPENSES 300,760 59,047 1,210,189 169,267 1,547,254 OPERATING LOSS (300,760) (59,047) (1,202,090) (169,267) (1,539,155) OTHER INCOME (EXPENSE): Impairment in value of patent - - (180,000) Interest expense (1,702) (1,663) (4,080) (2,316) (4,080) Interest expense to related parties (5,222) - (20,854) (24,759) Other expense (123,416) - (123,416) - (123,416) Interest income 2,408 1,082 4,191 1,084 4,774 Other income - - 1,843 - 2,830 Total Other Income (Expense) (127,932) (581) (142,316) (1,232) (324,651) NET LOSS $(428,692) $(59,628) $(1,344,406) $(170,499) $(1,863,806) Basic and diluted net loss per share $(0.01) $(0.00) $(0.05) $(0.02) $(0.12) Weighted average number of shares outstanding 30,285,269 24,838,375 29,687,662 9,156,582 14,930,468 The accompanying notes are an integral part of these financial statements. 5 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) STATEMENT OF SHAREHOLDERS’ DEFICIT FROM INCEPTION TO SEPTEMBER 30, 2007 (unaudited) Date No. of Shares Capital Stock Additional Paid In Capital Deficit Accumulated During the Development Stage Total Inception 05/02/05 - $- $- $- $- Share issued at inception for services 05/02/05 1,000,000 1,000 - - 1,000 Shares issued for cash 08/19/05 50,000 50 24,950 - 25,000 Net loss through December 31, 2005 (51,866) (51,866) Balance, December 31, 2005 1,050,000 1,050 24,950 (51,866) (25,866) Shares issued for services 06/30/06 23,399,245 23,399 19,500 - 42,899 Shares issued for patents 07/28/06 200,000 200 229,800 - 230,000 Shares issued for cash 01/12/06 50,000 50 24,950 - 25,000 01/18/06 50,000 50 24,950 - 25,000 02/06/06 50,000 50 24,950 - 25,000 02/22/06 50,000 50 24,950 - 25,000 04/27/06 50,000 50 24,950 - 25,000 Shares issued in reverse merger with Cyber Law Reporter, Inc. 12/31/06 3,534,000 3,534 (399,000) (78,004) (473,470) Net Loss (467,534) (467,534) Balance, December 31, 2006 28,433,245 28,433 - (597,404) (568,971) Shares issued for prepaid services 01/31/07 148,000 148 110,852 - 111,000 Shares issued for debt issuance costs 02/06/07 75,000 75 13,800 - 13,875 Shares issued for debt issuance costs 03/02/07 25,000 25 4,600 - 4,625 Conversion of note payable 03/19/07 486,160 486 485,674 - 486,160 Shares issued for services 04/01/07 25,000 25 24,475 - 24,500 Shares issued for services 04/11/07 239,000 239 226,811 - 227,050 Shares issued for services 06/05/07 25,000 25 24,225 - 24,250 Shares issued for cash 04/11/07 800,000 800 279,200 - 280,000 Shares issued for cash 08/24/07 22,222 22 9,978 - 10,000 Shares issued for cash 08/28/07 55,555 56 24,944 - 25,000 Net loss (1,344,406) (1,344,406) Balance, September30, 2007 30,334,182 $30,334 $1,204,559 $(1,941,810) $(706,917) The accompanying notes are an integral part of these financial statements. 6 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES A DEVELOPMENT STAGE ENTERPRISE (Formerly Cyber Law Reporter, Inc.) STATEMENTS OF CASH FLOWSFOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 AND THE PERIOD FROM INCEPTION (MAY 2, 2005) TO SEPTEMBER 30, 2007 (unaudited) Nine Months Ended September 30, May 2, 2005 to September 30, 2007 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(1,344,406) $(170,499) $(1,863,806) Adjustments to reconcile net lossto net cash used by operating activities: Capital stock issued for services 275,800 - 319,699 Depreciation and amortization 129,422 5,142 130,518 Interest payable to related parties 20,854 - 5,854 Loans to acquisitions write off 15,123 - 15,123 Deferred financing costs write off 15,000 - 15,000 Impairment of patent - - 180,000 Change in operating assets and liabilities: Prepaid expenses (4,667) 5,070 (4,667) Unearned revenues (4,093) - - Accounts payable and accrued liabilities 505,116 11,630 549,106 Net cash used by operating activities (391,851) (148,657) (653,173) CASH FLOWS FROM INVESTING ACTIVITIES Net cash used for assets purchase (7,977) - (7,977) Investment purchases (200,000) - (200,000) Net loans made to acquisition targets (12,418) (30,321) (41,561) Net cash used in investing activities (220,395) (30,321) (249,538) CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash 315,000 125,000 465,000 Proceeds from debenture offering 60,000 92,000 242,000 Notes payable- business line of credit 200,000 - 200,000 Shareholder loans - (31,250) - Net cash provided by financing activities 575,000 185,750 907,000 NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS (37,246) 6,772 4,289 Cash and cash equivalents, beginning of period 41,535 1,214 - Cash and cash equivalents, end of period $4,289 $7,986 $4,289 The accompanying notes are an integral part of these financial statements. 7 EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION Presentation of Interim Information The accompanying consolidated financial statements of Exousia Advanced Materials, Inc. and Consolidated Subsidiaries (“Exousia” or the “Company”) have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in conformity with generally accepted accounting principles have been omitted or condensed pursuant to such rules and regulations.These statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in the Company’s Form 10-KSB for the year ended December 31, 2006.In management’s opinion, these interim consolidated financial statements reflect all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation of the consolidated financial position and results of operations for each of the periods presented.The accompanying unaudited interim financial statements as of and for the nine months ended September 30, 2007 are not necessarily indicative of the results which can be expected for the entire year. Investments Our investments consist of a CD pledged to securitize a line of credit from a local bank. This CD is recorded at its fair market value as it is classified as held for sale. NOTE 2 – GOING CONCERN As reflected in the accompanying financial statements, the Company has deficit working capital, has only begun revenue-generating activities, had no manufacturing or distribution systems in place and has incurred net losses of $1,941,810 from its inception on May 2, 2005 through September 30, 2007.Although the Company has engaged in fund raising efforts, there is no guarantee that either the fund raising efforts or cash flows from operations, if any, will generate sufficient working capital for the Company to remain as a going concern. NOTE 3 - COMMON STOCK TRANSACTIONS As of September 30, 2007, the Company had 30,334,182 common shares issued and outstanding of which 20,399,245 or 67% are owned directly or indirectly by officers and directors of the Company. We had the following common stock transaction during the nine month period ended September 30, 2007: · 148,000 restricted common shares to a consulting firm pursuant to a contract to provide investor relations management services. The value of the shares rendered was explicitly stated in the contract at $0.75 per share resulting in a prepaid expense of $111,000. (See Note 8 for further discussion) · 100,000 shares issued for cash of $18,500 to accredited investors as part of a private placement. · 486,160 shares issued for conversion of a note. (See Note 7 for further discussion) · 289,000 shares issued for services valued at $275,800 based upon the closing price of the Company’s common stock. · 800,000 shares issued for cash of $280,000 to accredited investors as part of a private placement. · 250,000 shares were issued and later requested to be returned as a result of the private activity bond not being funded as discussed in Note 9. These shares are not reflected as outstanding in the Company’s financial statements. · 22,222 shares issued for cash of $10,000 to accredited investors as part of a private placement. · 55,555 shares issued for cash of $25,000 to accredited investors as part of a private placement. NOTE 4 – DEBENTURES PAYABLE During 2006 and the nine months ended September 30, 2007, the Company entered into convertible notes with a small group of accredited investors in the total amount of $242,000. The Notes have a term of twelve months and bear simple interest at a rate of 8% per annum.Investors received a stock kicker of two shares of common stock for each $1.00 of investment made in the convertibles notes resulting in the issuance of 364,000 shares of common stock to these investors for the year ended December 31, 2006 and an additional 100,000 shares during the six months ended September 30, 2007.These shares were valued at $85,681 and are included in “Debt Issuance Costs”.As of September 30, 2007, $17,175 of interest has been accrued. The convertible notes bear a conversion right allowing the investors to convert the face amount of the notes and any accrued interest into common stock at the valuation of the last equity round raised by the Company prior to the date of conversion. NOTE 5 - PAYABLE LINE OF CREDIT The Company entered into a line of credit agreement for $200,000 with a local bank securitized by a CD in the same amount. The note bears interest at 8.25% and is due on demand. NOTE 6 – OTHER LONG-TERM DEBT In 2006, prior to the completion of the reverse merger with Exousia Corp., we entered into a consulting agreement with Goldbridge Consulting, LLC, a related enterprise, with payment being made for services rendered to Exousia Corp. prior to the date of the acquisition in the form of a convertible note in the amount of $480,000.The note contained provision for an automatic conversion to unregistered common stock at a conversion price of $1.00 per share on the date on which the common stock of the Company has traded at $1.00 per share or more for twenty consecutive trading days. On March 18, 2007, the requirements for the forced conversion were met and the note principal of $480,000 and accrued interest of $6,160 were converted into 486,160 shares of unregistered common stock. NOTE 7 – PREPAID EXPENSES, PATENTS AND INTANGIBLE ASSETS During the three months ended March 31, 2007, we issued 148,000 restricted common shares to a consulting firm pursuant to a contract to provide investor relations management services.The contract is for one year and commenced on March 1, 2007.This contract provides for a payment of $10,000 per month until the shares are registered in an SB-2 filing. The value of the shares rendered was explicitly stated in the contract at $0.75 per share.We therefore recorded a prepaid expense in the amount of $111,000.Of this amount, we have amortized seven months, or $64,750 to general and administrative expenses for the nine months ended September 30, 2007. On March 28, 2007, we entered into an agreement with In-Pipe Technologies, LLC. (“In-Pipe”) to develop and market In-Pipe’s proprietary technology relating to the dosing of microbes into wastewater tanks used in recreational vehicles, private aircraft, private wastewater and trains.The contract requires us to pay In-Pipe a total of $1 million in five installments culminating with the final payment in June, 2008.The first payment of $200,000 was due and payable on the first day after we were to receive funds from the issuance and sales of industrial revenue bonds previously approved for us by the City of Elkhart, Indiana.Subsequent payments are $100,000 due October 31, 2007; $100,000 due January 10, 2008; $300,000 due March 30, 2008 and $300,000 due June 30, 2008. The initial term of our agreement with In-Pipe terminates on December 31, 2009 and is renewable each year thereafter by agreeing to share in the gross profits of the product sales.This intangible asset will be amortized over the initial period of the agreement. The Company is currently in discussions with In-Pipe concerning the payment terms and any changes due to the Company’s decision not to go forward with the closing of the industrial revenue bond. In 2006, we paid 100,000 shares of our restricted common stock to obtain the rights to a patent relating to certain photoluminescent signage technologies.Our carrying amount of this patent is $50,000 of which, as of September 30, 2007, we have amortized $3,070 which is included in “depreciation and amortization expense.” NOTE 8 – ACQUSITION TARGETS & NOTES RECEIVABLE The Company has lent money to various acquisition targets in the form of notes receivable due between July 1, 2007 and September 30, 2007. These notes bear interest at rates between 6% -8.5%. The Company plans to fund these planned acquisitions through either private activity development bonds or other equity investments. On July 17, 2007, the Company decided not to proceed with the closing of the manufacturer’s private activity development bond for $6.5 million approved by the City of Elkhart, Indiana on April 16, 2007 as a result of a due diligence finding that a closing assumption essential to the consummation of the asset purchase of Product Spectrum Group, Inc. could not be realized. In addition the Company has determined that it could more effectively accomplish its business plan without the accompanying debt burden of the bond. The Company has authorized NW Capital Markets, Inc. of Jersey City, New Jersey to seek alternative funds in the amount of $1.5 million through a corporate debt placement. NOTE 9 – SUBSEQUENT EVENT On October 26, 2007, the Company issued 2,272,856 shares of common stock in a private placement and received $795,500 in cash. Item 2 – Management’s Discussion and Analysis or Plan of Operation The following discussion should be read along with our financial statements as of September 30, 2007, which are included in another section of this document and with our form 10-KSB as of December 31, 2006 which contains a more detailed discussion of our plan.This discussion contains forward-looking statements about our expectations for our business and financial needs.These expectations are subject to a variety of uncertainties and risks that may cause actual results to vary significantly from our expectations.The cautionary statements made in our Report on Form 10-KSB should be read as applying to all forward-looking statements in any part of this report. In 2006, the Company entered into a letter of intent with NW Financial of Jersey City, New Jersey, who agreed to act as the underwriter and selling agent for a tax free Manufacturer’s Private Activity Bond in the face amount of $6,500,000 (the “Bond”).On July 17, 2007, the Company decided not to proceed with the closing of the Bond as a result of a due diligence finding that a closing assumption essential to the consummation of the asset purchase of Product Spectrum Group, Inc. could not be realized. In addition , the Company has determined that it could more effectively accomplish its business plan without the accompanying debt burden of the Bond.; The Company has authorized NW Capital Markets, Inc. of Jersey City, New Jersey to seek alternative funds in the amount of $1.5 million through a corporate debt placement. Liquidity and Capital Resources As of September 30, 2007, we had total assets of $1,343,622 and $2,050,539 in current liabilities.As of December 31, 2006, we had total assets of $185,851 and $754,822 in current liabilities. Our revenues for the nine months ended September 30, 2007 and 2006 were $62,424 and zero, respectively.We sustained losses of $1,344,406 and $170,499 for the nine months ended September 30, 2007 and 2006, respectively.Cash consumed in operating activities was $391,851 and $148,657 for the nine months ended September 30 2007 and 2006, respectively. As of September 30, 2007, our estimated monthly operating costs are approximately $130,000.If we are able to ramp up our business in 2007, we expect our operating expenses to increase to approximately $1.2 million for the year. Exousia Advanced Materials, Inc. (formerly Cyber Law Reporter, Inc.) had proceeds of $182,000 through December 31, 2006 and an additional $60,000 for the nine months ended September 30, 2007 from the sale of convertible notes to accredited investors.These Notes are for a twelve month term from the date of investment and bear interest at a rate of 8%.The Note Holders have the right to convert the Notes to equity at the price of the last equity round raised by the Company prior to the date of conversion.In addition, we granted two shares of restricted common stock for each $1.00 loaned to the Company as an incentive to the investors resulting in the issuance of 464,000 shares of common stock. Our financial statements are prepared using principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, if we do not identify ongoing sources of cash or other material liquid assets, or establish sources of revenue sufficient to cover our operating costs, it could affect our ability to continue as a going concern.We may, in the future, experience significant fluctuations in our results of operations.If we are required to obtain additional debt and equity financing or our illiquidity could suppress the value and price of our shares if and when trading in those shares develops.However, our future offerings of securities may not be undertaken, and if undertaken, may not be successful or the proceeds derived from these offerings may be less than anticipated and/or may be insufficient to fund operations and meet the needs of our business plan. General The Company has dismissed Harper & Pearson, P.C, as its independent auditors.Harper & Pearson, P.C. has served as the independent auditor of the Company’s annual financial statements from the periods ending December 31, 2001, through December 31, 2006 and the subsequent interim period ended March 31, 2007. From the date on which Harper & Pearson, P.C. was engaged until the date they were dismissed, there were no disagreements with Harper & Pearson, P.C. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Harper & Pearson, P.C., would have caused Harper & Pearson, P.C. to make reference to the subject matter of the disagreements in connection with any reports it would have issued, and there were no "reportable events" as that term is defined in Item 304(a) (1) (iv) of Regulation S-B. Harper & Pearson, P.C.'s reports on the Company's financial statements for years ended December 31, 2001, through December 31, 2006 did not contain adverse opinions or disclaimers of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles. The Company has provided Harper & Pearson, P.C. with a copy of the foregoing disclosure, and has requested that Harper & Pearson, P.C. furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. On August 7, 2007, the Company executed an engagement letter with McElravy, Kinchen
